Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 12, 2016

                                     No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                               v.

                     SOUTHWEST GUARANTY INVESTORS, LTD.,
                                  Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-04-0331-CVA
                        Honorable Russell H. Wilson, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on September 19, 2016.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court